 
 
IC
112th CONGRESS 2d Session 
S. 3667 
IN THE HOUSE OF REPRESENTATIVES 

December 30, 2012
Referred to the Committee on Ways and Means

AN ACT 
To rename section 219(c) of the Internal Revenue Code of 1986 as the Kay Bailey Hutchison Spousal IRA. 
 
 
1.Kay Bailey Hutchison Spousal IRAThe heading of subsection (c) of section 219 of the Internal Revenue Code of 1986 is amended by striking Special rules for certain married individuals and inserting Kay Bailey Hutchison Spousal IRA. 
   Passed the Senate December 27, 2012. Nancy Erickson, Secretary   
